United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1267
                                   ___________

Beverly McNamar (Schmidt),            *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Minnesota.
Commissioner of Social Security,      *
Michael J. Astrue,                    * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: July 28, 2011
                                Filed: August 2, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Beverly McNamar (Schmidt) appeals the district court’s1 adverse grant of
summary judgment in an action she brought under 42 U.S.C. § 405(g). Upon careful
review of the record, see Montin v. Estate of Johnson, 636 F.3d 409, 412 (8th Cir.




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.
2011), we find no basis for overturning the district court’s well-reasoned decision.2
Accordingly, we affirm.
                      ______________________________




      2
       We decline to consider the new matters Ms. McNamar (Schmidt) raises on
appeal. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                         -2-